Title: Thomas Jefferson to George Divers, 18 March 1811
From: Jefferson, Thomas
To: Divers, George


          
            Dear Sir
            Monticello Mar. 18. 11.
          
           The ground I have prepared for grass along a branch, is, in several spots, too dry for timothy, and especially where we run a little up the foot of the hill. it is moreover a red soil; thinking it will be better to put these spots into Oat-grass if you can spare me a little seed of that, I shall be thankful for it. it will serve as a commencement to raise seed from, as I wish to go a good deal into that kind of grass. The bearer brings your clover box, which was ready within an hour after your servant left us.Affectionately Yours
          
            Th:
            Jefferson
        